DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the amendment filed November 21, 2022, amended claims 1, 7-8 and 21 and canceled claims 18-20 are acknowledged.  The following new grounds of rejection are set forth:
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “frangible ampoule comprising a seal layer attached to an open ended tip to the container portion” (see claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites “wherein the frangible ampoule comprises a frangible tip of the container portion”, which is not supported by the current disclosure as para 0062 discloses an embodiment shown in Figs 3-4 wherein “there is no ampoule”.  The frangible ampoule is not disclosed as having a frangible tip of the container portion, but rather a fracture region 24 provided in an outer wall thereof (See para 0044).  Likewise, claim 22 recites “wherein the tip has duck-bill configuration” which is illustrated and disclosed with regard to the embodiment shown in Figs 3-4, para 0062.  However, the embodiment shown in Figs 3-4, para 0062 is disclosed as having “no ampoule”.  Claim 1 requires a frangible ampoule and thus claim 22 is not supported.  Appropriate clarification and correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, 11-17 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the frangible ampoule comprising a seal layer attached to an open ended tip of the container portion” which is unclear as to what is considered to be a seal layer.  The drawings and specification disclose the “seal” as being either an outer wall 22 of the frangible ampoule 20 (See Figs. 1-2, para 0041) or a frangible wall/tip 53 of the container portion (see Figs. 3-4) (which alternately may be sealed by a seal layer 57 (see para 0064)), both of which are broken when it is desired to allow fluid flow to the applicator portion.  However, the specification and figures fail to disclose and/or illustrate the frangible ampoule “comprising a seal layer” attached to an open ended tip of the container portion as currently claimed.  To the contrary, para 0062 discloses an embodiment shown in Figs 3-4 wherein “there is no ampoule”.  As stated above, the seal layer of the ampoule embodiment is disclosed as being an outer wall of the ampoule, which is not attached to the container portion, nor positioned at the open end of the container portion.  Thus, it is unclear what the Applicant is referring to in claim 1 wherein the ampule comprises a seal layer attached to an open ended tip of the container.  Appropriate clarification and correction is required.
Claims 2-4, 6-9, 11-17 and 21-22 are rejected as being necessarily dependent upon claim 1.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9, 11-17 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0022762 to Beane et al. in view of U.S. Patent No. 4,978,504 to Nason.  
In regard to claims 1 and 21-22, Beane et al. disclose a dispensing device 110 for dispensing anti-fog solution to a surface of medical device, the dispensing device comprising: a container portion 112; an ampoule 118 for storing the anti-fog solution, the ampoule being disposed within the container portion, an applicator portion comprising a backing 114/124 and an applicator 116 attached to the backing and defining a port 128/131 within the backing for fluid connection between the container portion and the applicator, the applicator portion being releasably connected to the container portion; and a fluid flow modulator for controlling the flow of the anti-fog solution from the container portion to the applicator portion (See Figs. 2a-c and paragraphs 0052-0056, 0060-0063).  Beane et al. disclose a dispensing device for dispensing anti-fog solution to a surface of medical device but are silent with respect to the ampoule is frangible such that fracture of the frangible ampoule causes release of the anti-fog solution into the container portion, the frangible ampoule comprising a seal layer attached to an open ended tip of the container portion.  Nason teaches of an analogous device comprising an ampoule 16 within a handle 14 of the device, configured to break upon the application of pressure thereto, thus allowing fluid flow through a port to a swap 22 (See Figs. 7-10 and Col. 6, Line 7 – Col. 7, Line 39).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the seal 118 of Beane et al. to include a frangible portion therein to ensure the anti-fogging solution is not released until the frangible seal of broken as desired, as taught by Nason.  
In regard to claims 2-4 and 6, Beane et al. disclose a dispensing device for dispensing anti-fog solution to a surface of medical device but are silent with respect to the claimed dimensions of the fluid flow modulator and applicator port.  It would have been an obvious matter of design choice to vary the cross-sectional sizes of the port and applicator surface area of the device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, Beane et al. disclose that the dimensions of the device may be adjusted as desired to accommodate a variety of optical surgical instruments having different sizes (See para 0062).  
In regard to claim 7, Beane et al., as modified by Nason, disclose a dispensing device for dispensing anti-fog solution to a surface of medical device, wherein the frangible ampoule is broken by application of a pressure to one or both of the container portion and the applicator portion (See Figs. 7-10 and Col. 6, Line 7 – Col. 7, Line 39 of Nason).  
In regard to claim 8, Beane et al., as modified by Nason, disclose a dispensing device for dispensing anti-fog solution to a surface of medical device, wherein the frangible ampoule comprises a material which does not react with the anti-fog solution when in the closed position (See paragraph 0061).
In regard to claim 9, Beane et al. disclose a dispensing device for dispensing anti-fog solution to a surface of medical device, wherein the applicator comprises a porous material (See paragraph 0061).
In regard to claim 11, Beane et al. disclose a dispensing device for dispensing anti-fog solution to a surface of medical device, wherein the applicator 116 has a perimeter which does not extend beyond a perimeter of the backing 114/124 (see Fig. 2a).
In regard to claim 12, Beane et al. disclose a dispensing device for dispensing anti-fog solution to a surface of medical device, wherein the backing is more rigid than the applicator (see para 0061).  
In regard to claim 13, Beane et al. disclose a dispensing device for dispensing anti-fog solution to a surface of medical device, wherein the applicator has a wedge-shaped configuration (see Fig. 4a). 
In regard to claim 14, Beane et al. disclose a dispensing device for dispensing anti-fog solution to a surface of medical device, wherein the porous material has rounded edges (see Figs. 2a and 4a and paragraph 0061).  
In regard to claims 15-17, Beane et al. disclose a dispensing device for dispensing anti-fog solution to a surface of medical device, wherein the applicator is attached to the backing by an adhesive (see para 0054).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, 11-17 and 21-22 have been considered but are moot in view of the new grounds of rejectionConclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
11/29/2022